The State's motion in this case quotes from a great number of decisions with which we are familiar. It is then charged that we are inconsistent, apparently taking the position that if a case is submitted to the jury we have no right to pass on the sufficiency of the evidence to convict.
We can subscribe to the doctrine in Cockrell v. State,117 S.W.2d 1106, wherein it is said that "The Court of Criminal Appeals may not substitute its judgment for that of the jury and should not disturb a verdict unless no facts are found to support it." There are suspicious circumstances in the case now before us, but the original opinion definitely calls attention to the failure to have evidence supporting necessary allegations. Each and every fact necessary to be established must be supported by some evidence having probative force. The cases cited by the district attorney in his motion are not in conflict but amply support the opinion in this case and it is not deemed necessary to enter into further and extended discussion of the subject.
The motion gives expression to a desire to have this Court say now whether venue lies in Collin or Dallas County. We do not know what additional evidence may develop. If the State should be able to secure additional testimony sufficient to make a case at all, then a different question would, in all probability, be before us to what we find in the present record. It is presently our view that venue is not shown in either county, because no case was made. We regret our inability to pass on this question in view of the circumstances set out in the opinion.
The State's motion for rehearing is overruled. *Page 326